DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 12/15/2020.  

Claims
Claims 2-4, 6, 8-10, 12, and 19 have been amended. 
Claims 22-27 have been newly added.  
Claims 1 and 13-18 have been cancelled.
Claims 2-12 and 19-27 are currently pending in the application. 


Response to Arguments

101
In response to the applicant's arguments regarding the claims not being directed to an abstract idea because they are indicative of integration into a practical application, the examiner agrees.  The claims and specification recite an improvement to user authentication methods when performing a transaction at a physical location of a merchant by checking in a user device when the device is within a wireless broadcast range of a wireless merchant beacon.  Once the user device is checked in, it can then be used for authentication purposes when performing a transaction at the merchant.
103
In regards to the applicant’s arguments with respect to Labrou not disclosing “receiving an encrypted value from the user device, wherein the encrypted value encrypts the one-time use token sent to the user device and a one-time use user token assigned to the user device” of claim 2, the examiner respectfully disagrees.  
Claim 2 is directed to a computer system that checks in a user device at a location; sends a user device a digital signature and one-time use token; receives an encrypted value from the user device; sends the encrypted value to a server device; and receives an authentication for a pending transaction from the server device.  It is clear that the user device and the server device are not part of the computer system that claim 2 is directed to.  Therefore the description of the encrypted value does not distinguish over the prior art because it does not affect the functions of the computer system in a manipulative sense.  What the encrypted value consists of and how the encrypted value is generated by the user device does not affect the way the computer system receives the encrypted value from the user device.  Therefore as long as the prior art discloses that the computer system receives an encrypted value, it discloses this limitation as written.  
Labrou in Column 20, Ln 43 – Column 21, Ln 3 and Fig 20 discloses that a consumer device receives a token and timestamp from a merchant and then encrypts the token and sends the encrypted data back to merchant.  Here, Labrou discloses that a merchant device sends data (e.g. token and timestamp) to a user device and then the user device encrypts the data (e.g. token and timestamp) and sends it back to the merchant device.  Therefore Labrou discloses that a merchant device receives an encrypted value from the user device.  (See also Labrou: Column 18, Ln 31 – Ln 43 and Column 17, Ln 4 – Ln 16 and Fig. 13; Column 19, Ln 39 – Ln 67 and Fig. 17; Column 21, Ln 62 – Ln 67 and Fig. 25; and Column 22, Ln 29 – Ln 47 and Fig. 27).        
112
The previous 112 rejections are withdrawn due to the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-12 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
	Claims 2, 19, and 22 recite “wherein the encrypted value encrypts the on-time use token sent to the user device and a one-time use user token assigned to the user device”.  It is unclear whether the encrypted value that is received from the user device is being used to encrypt the one-time use token and the one-time use user token or whether the encrypted value consists of an encrypted one-time use token and one-time use user token.  The specification in section [0040] discloses that the user device encrypts the one-time use token and one-time use user token together and sends the value back.  Examiner suggests that the applicant amend the claim to capture what is supported in the specification.  
	Further, claim 2 recites “automatically checking-in a user device at a physical location of a merchant in response to the user device entering a wireless broadcast range of a wireless merchant beacon device associated with the physical location”.  Claim 2 is directed to a computer system comprising: a non-transitory memory and one or more hardware processors 
	Further, claim 2 recites “based on the one-time use user token assigned to the user device, the one-time use token associated with the wireless merchant beacon device, and a comparison, by the server device, of an image of a human captured at the physical location to a facial recognition profile of a user associated with the user device”.  Claim 2 is directed to a computer system comprising: a non-transitory memory and one or more hardware processors coupled to the non-transitory memory.  It is unclear whether the server device is part of the computer system which makes the scope of the claim unclear.
	Claim 3 recites “wherein the image of the human is captured by a camera connected to the wireless merchant beacon device”.  Claims 2 and 3 are directed to a computer system comprising: a non-transitory memory and one or more hardware processors coupled to the non-transitory memory.  It is unclear whether the wireless merchant beacon device is part of the computer system.  Therefore the scope of the claim is unclear.  
	Furthermore, the dependent claims are also rejected as being dependent on the above claims.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed 

Claims 2-4, 7, 10-12, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130251216 A1 (“Smowton”) and US 20140012701 A1 (“Wall”) and US 7349871 B2 (“Labrou”).

Per claims 2 and 22, Smowton discloses:
a non-transitory memory (e.g. memory) (Section [0058]-[0059]);
one or more hardware processors (e.g. processors) coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the computer system to perform operations comprising: automatically checking-in a user device (e.g. collecting IDs of the devices of the users) at a physical location of a merchant in response to the user device entering a wireless broadcast range (e.g. within a certain distance) of a wireless merchant beacon device (e.g. proximity sensor) associated with the physical location (Section [0026]-[0027], [0050], and [0058]-[0059]);
receiving an authentication (e.g. candidate set) for a pending transaction (e.g. transaction) at the physical location from the server device (e.g. service) based on the one-time use user token assigned to the user device, the one-time use token associated with the wireless merchant beacon device, and a comparison, by the server device, of an image (e.g. biometric data) of a human (e.g. user) captured at the physical location (e.g. camera) to a facial recognition profile (e.g. list of IDs) of a user associated with the user device (Section [0051]-[0052]).  Note: the limitation “based on the one-time use user token assigned to the user device, the one-time use token associated with the wireless merchant beacon device, and a comparison, 

Although Smowton discloses a merchant device that checks in users that are within range of the merchant device, Smowton does not specifically disclose sending, to the user device, a digital signature and a one-time use token associated with the wireless merchant beacon device in response to the automatically checking-in.  However Wall, in analogous art of electronic commerce, discloses:
sending, to the user device, a digital signature and a one-time use token (e.g. token) associated with the wireless merchant beacon device in response to the automatically checking-in (Section [0042]-[0044]).
sending a digital signature and a one-time use token (e.g. single-use payment token/bean) to the user device (e.g. mobile phone) in response to the automatically checking-in (e.g. checked in) (Section [0042]-[0044]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the merchant check-in transaction process of Smowton to include the use of one-time use tokens for the transactions, as taught by Wall, in order to increase the security of the merchant transactions.  

receiving an encrypted value from the user device, wherein the encrypted value encrypts the one-time use token sent to the user device and a one-time use user token assigned to the user device; sending the encrypted value to a server device of a service provider.  However Labrou, in analogous art of payment transactions, discloses:
receiving an encrypted value (e.g. encrypting the token for the token’s timestamp) from the user device (e.g. consumer), wherein the encrypted value encrypts the one-time use token sent to the user device and a one-time use user token assigned to the user device (Column 20, Ln 43 – Column 21, Ln 3 and Fig 20) (See also Labrou: Column 18, Ln 31 – Ln 43 and Column 17, Ln 4 – Ln 16 and Fig. 13; Column 19, Ln 39 – Ln 67 and Fig. 17; Column 21, Ln 62 – Ln 67 and Fig. 25; and Column 22, Ln 29 – Ln 47 and Fig. 27); Note: the limitation “wherein the encrypted value encrypts the one-time use token sent to the user device and a one-time use user token assigned to the user device” does not distinguish over the prior art because it is describing the encrypted value and does not affect the steps/functions of the computer system in a manipulative sense.  The steps/functions of the claims are performed the same way regardless of what the encrypted value consists of or how the encrypted value is generated by the user device.    
sending the encrypted value (e.g. consumer’s authorization) to a server device (e.g. STS) of a service provider (Column 20, Ln 43 – Column 21, Ln 3 and Fig 20) (See also Labrou: Column 18, Ln 31 – Ln 43 and Column 17, Ln 4 – Ln 16 and Fig. 13; Column 19, Ln 39 – Ln 67 and Fig. 17; Column 21, Ln 62 – Ln 67 and Fig. 25; and Column 22, Ln 29 – Ln 47 and Fig. 27).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment token process of Smowton/Wall to include the 

Per claims 3 and 23, Smowton/Wall/Labrou discloses all of the limitations of claims 2 and 22 above.  Smowton further discloses:
wherein the image of the human is captured by a camera (e.g. camera) connected to the wireless merchant beacon device (e.g. point-of-sale terminal) and associated with the physical location, and wherein the operations further comprise: sending the image of the human (e.g. user) captured by the camera at the physical location to the service device (e.g. identification service) of the service provider to perform the comparison of the image (e.g. biometric data) of the human to the facial recognition profile of the user associated with the user device (Section [0026]-[0027]).  Note: the limitation “to perform the comparison of the image of the human to the facial recognition profile of the user associated with the user device” does not distinguish over the prior art because it is describing the intended result of sending the image to the service provider.  It is not positively recited as a step/function of the claims.  

Per claims 4 and 24, Smowton/Wall/Labrou discloses all of the limitations of claims 2 and 22 above.  Smowton further discloses:
identifying a user account associated with the user device from a plurality of user accounts associated with other user devices authenticated at the physical location (e.g. a list of one or more unique identifiers of who is in range of the proximity sensor) (Section [0026]-[0027]).

Per claim 7, Smowton/Wall/Labrou discloses all of the limitations of claim 4 above.  Smowton further discloses:
identifying one or more other user accounts (e.g. one or more unique identifiers) associated with the other user devices authenticated at the physical location (Section [0020]-[0027] and [0040]).

Per claim 10, Smowton/Wall/Labrou discloses all of the limitations of claim 2 above.  Smowton further discloses:
automatically completing the pending transaction without receiving identifying information for the user (e.g. if the identity is confirmed, the identity may be used as desired e.g., to complete a transaction) (Section [0053]).

Per claim 11, Smowton/Wall/Labrou discloses all of the limitations of claim 2 above.  Smowton further discloses:
wherein the physical location is unmanned (Section [0030]).  Note: It is not ‘inventive’ to broadly provide a mechanical means to replace manual activity which has accomplished the same result.  Please see In re Venner, 120 USPQ 192 (CCPA 1958), In re Rundell, 9 USPQ 220 (CCPA 1931).  

Per claim 12, Smowton/Wall/Labrou discloses all of the limitations of claim 2 above.  Smowton further discloses:
wherein a payment is automatically made from a user account associated with the pending transaction based on an automatic authenticating of the user account (Section [0030]).  In re Venner, 120 USPQ 192 (CCPA 1958), In re Rundell, 9 USPQ 220 (CCPA 1931).  

Claims 5, 6, 26, and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Smowton/Wall/Labrou, as applied to claims 2 and 22 above, in further view of US 9419957 B1 (“Rouse”).

Per claims 5 and 26, Although Smowton/Wall/Labrou discloses using facial recognition to authenticate a user during a transaction, Smowton/Wall/Labrou does not specifically disclose calculating a confidence score for each facial recognition profile of a plurality of user accounts associated with respective user devices authenticated at the physical location, each confidence score indicating a degree of similarity between the image of the human and a respective one of the facial recognition profiles; determining that one of the respective facial recognition profiles match the image of the human, at least in part, based on the confidence scores.  However Rouse, in analogous art of biometric authentication, discloses:
calculating a confidence score (e.g. authentication rating) for each facial recognition profile of a plurality of user accounts associated with respective user devices authenticated at the physical location, each confidence score indicating a degree of similarity between the image of the human and a respective one of the facial recognition profiles (e.g. level of confidence that the user is who they purport to be) (Column 5, Ln 41 – Column 8, Ln 59); 
determining that one of the respective facial recognition profiles match the image of the human, at least in part, based on the confidence scores (e.g. authentication rating) (Column 5, Ln 41 – Column 8, Ln 59).
It would have been obvious to one of ordinary skill in the art to include in the transaction authentication system of Smowton/Wall/Labrou the use of biometric confidence scores as taught by Rouse since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since both Smowton and Rouse disclose biometric image authentication, one of ordinary skill in the art knows that using the confidence scores of Rouse for the image comparison authentication of Smowton would produce predictable results.  

	
Per claims 6 and 27, Although Smowton/Wall/Labrou/Rouse discloses all of the limitations of claims 5 and 26 above.  Rouse further discloses: 
wherein the matching facial recognition profile has a highest confidence score (e.g. authentication rating) among the confidence scores (Column 5, Ln 41 – Column 8, Ln 59).

Claims 8, 9, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Smowton/Wall/Labrou, as applied to claims 4 and 24 above, in further view of US 9002375 B1 (“Lerner”).

Per claims 8 and 25, Although Smowton/Wall/Labrou discloses detecting user devices within a proximity of the merchant device, Smowton/Wall/Labrou does not specifically disclose identifying the user account among the plurality of user accounts associated with the other user devices authenticated at the physical location is based on a wireless signal strength of the user device in association with the wireless merchant beacon device.  However Lerner, in analogous art of presence detection, discloses:
identifying the user account among the plurality of user accounts associated with the other user devices authenticated at the physical location is based on a wireless signal strength of the user device in association with the wireless merchant beacon device (e.g. multiple signal strengths may be detected and/or logged for any given device.  In some embodiments, only one signal strength value may be stored and associated with the device’s unique identifier) (Column 4, Ln 6-32).
It would have been obvious to one of ordinary skill in the art to include in the transaction authentication system of Smowton/Wall/Labrou the use of wireless signal strengths to identify users as taught by Lerner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since both Smowton and Lerner disclose detecting user devices within range, one of ordinary skill in the art knows that using the signal strength to identify the user (as taught by Lerner) in order to identify the user account of Smowton would produce predictable results.  
 
Per claim 9, Smowton/Wall/Labrou/Lerner discloses all of the limitations of claim 8 above.  Lerner further discloses: 
the identified user account has a greatest signal strength associated with the wireless merchant beacon device indicating that the user device is located most proximate to the physical location among one or more other user devices (e.g. the stronger the signal strength, the closer the transmitter is to the receiver) (Column 4, LN 6-32); 


Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9881303. For example, claim 1 of U.S. Patent No. 9881303 discloses: a server that provides a user device a one-time use payment token; the server provides a digital signature and a one-time use token to a wireless beacon associated with a physical location; detecting, by the wireless beacon, a user device when the user device enters the physical location; sending by the wireless beacon the digital signature and the one-time use token to the user device in response to the detecting; receiving by the wireless beacon, an encrypted value sent from the user device wherein the encrypted value comprises the one-time use payment token of the user device and the one-time use token of the wireless beacon; sending, by the wireless beacon, the encrypted value to the one or more server machines; authenticating, by he one or more server machines, the user device and the wireless beacon based on the tokens; and comparing by the one or more server machines an image of the user captured and the physical location with a facial recognition profile.  Therefore claim 1 of U.S. Patent No. 9881303 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685